Case 3:17-cv-00463-CHB-CHL Document 32 Filed 11/05/19 Page 1 of 1 PageID #: 573




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   DARRYL G. GRIGSBY,                               )
                                                    )
             Petitioner,                            ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                    )
   v.                                               )
                                                    )         SHOW CAUSE ORDER
   DON BOTTOM, Warden of Northpoint                 )
   Training Center,                                 )
                                                    )
             Respondent.
                                        ***   ***    ***   ***
        On October 18, 2019, the Court ordered Maureen Sullivan, counsel for Petitioner, to file

 a response to Petitioner’s claims in his Motion to Re-Open the Case [R. 25] within fourteen (14)

 days of the entry of the order. [R. 28] That deadline has passed with no response being filed by

 Ms. Sullivan. Therefore, and with the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Maureen Sullivan, counsel for Petitioner Grigsby, shall SHOW CAUSE by 5:00

 p.m. on November 12, 2019 as to why she has not complied with the Court’s order [R. 28].

        This the 5th day of November, 2019.




 cc: Maureen Sullivan




                                               -1-
